DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  
transverse cuts being reinforced (claim 7)
transverse cuts being encased in an epoxy material at the point of origin (claim 8)
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7-8, 12, 17 and 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilhelmi (US 7,393,255 A), as cited by examiner in the last Office action.
Wilhelmi discloses a surfboard [10] (Fig 2), comprising: a tail section, wherein the tail section is divided into three subsections [28, 29] by transverse cuts [26] with a length that is smaller than the length of the surfboard, wherein the three subsections of the tail section comprise two outer subsections [29] and a middle-inner subsection [28]. The tail section comprises foam (col. 2, line 17) and can be formed without reinforcing stringer (col. 2, lines 12), which would provide the middle-inner subsection with elastic deformation properties and allow it to flex in a vertical direction relative to the two outer subsections if a pressure is applied on it. Further, the middle-inner subsection would be able to return to an original position after the pressure is no longer applied.
Re claim 5, the middle-inner subsection comprises a greater width relative to the two outer sections (Fig. 2).
Re claims 7-8, the entire surfboard, including the transverse cuts are encased in an epoxy material (Fig 4; col. 2, lines 13-14 and 36-38). Therefore, the transverse cuts are reinforced against a tear at their point of origin too.
Re claim 12, the surfboard comprises a foam material (col. 2, line 17) that is configured to float along a water's surface.
Re claim 17, the transverse cuts comprise a first length and the surfboard comprises a second length, wherein the first length is smaller than the second length. The steps set forth in the method claim are encompassed in the construction of the surfboard defined above.
Re claim 19, as seen in Fig 2, the first length is approximately, or about, 1/4 the length of the second length. The first transverse cut extends from a point of origin to a point of exit of the surfboard.
Re claim 20, Fig. 2 shows the point of exit as being approximately, or around, 1/14th of the second length from a tail end of the surfboard.
Re claim 21, the transverse cuts are parallel to an axis that runs through and between a front end and a tail end of the surfboard (Fig. 2; col. 2, line 29).
Re claim 22, the transverse cuts can be angled from a longitudinal axis of the surfboard (Fig 6; and col. 3, lines 7-10). As seen in Fig 6, the offset angle is clearly between 0.1 and 15 degrees.
Re claim 23, the transverse cuts are made through the surfboard from a top surface of the surfboard to a bottom surface of the surfboard (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wilhelmi (US 7,393,255 A) in view of Fletcher (US 5,435,765 A).
Wilhelmi discloses a surfboard, as described above, comprising a traction pad [42] (col. 3, line 39). Wilhelmi, however, fails to disclose the material for making such pad.
Fletcher discloses a surfboard comprising a traction pad [10] made of rubber or rubberized material (col. 2, lines 40-44).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to construct the traction pad of Wilhelmi from rubber, as taught by Fletcher. Using such a material would have provided an inexpensive pad that was also durable and water resistant.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wilhelmi (US 7,393,255 A) in view of Olson (US D323691 S).
Wilhelmi discloses a surfboard, as described above, but fails to disclose plurality of fins attached to a bottom side of the surfboard.
Olson discloses a surfboard comprising two side fins and one middle fin attached at different locations along a bottom side of the surfboard.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide the surfboard of Wilhelmi with fins attached to a bottom side, as taught by Olson. Using such fins would have provided the surfboard with greater stability during sharp turns.

Claims 13, 16, 18 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Wilhelmi (US 7,393,255 A).
Wilhelmi discloses a surfboard (Fig 2) comprising a tail section that is divided into three subsections by transverse cuts, as described above. Wilhelmi, however, does not disclose flexing the middle-inner subsection by applying a downward pressure (claims 13, 16 and 24-25). 
Further, Wilhelmi provides adjacent surfaces of the transverse cuts with a clearance (col. 3, lines 22-25), but does not disclose any specific degree of such clearance (claim 18).



Re claim 13, although Wilhelmi does not expressly disclose any surfing technique, it is well known that maneuvering a surfboard in rough waters requires users to actively move their feet to different areas between the front and tail sections of the surfboard. Surfboard users are also required to shift weight between forward and rear feet to maintain balance and control speed or direction of the surfboard. In a particularly well known technique, users move their feet further back over the tail section to gain more control when trying to change direction with maneuvers such as carves, cutbacks, snaps, etc. 
Therefore, during the course of riding the surfboard of Wilhelmi, users would be expected to move their feet over the tail section for maneuvering the board, which would inherently cause the middle-inner subsection to flex downwardly relative to the outer subsections. Further, the middle-inner subsection would return to an original position relative to the outer subsections when the user has shifted the feet away from the tail section and the pressure is no longer being applied over it.
Re claim 16, active maneuvering of the surfboard would result in exerting and releasing of the pressure to the middle-inner subsection, which would cause the middle-inner subsection to oscillate between the flexing downwardly and upwardly.
Re claims 24-25, the downward and upward flexing would produce both thrust and lift.
Re claim 18, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide the transverse cuts with a clearance between 0.1 millimeters and about 5 millimeters as a matter of obvious and routine design choice. Have such a clearance would have allowed the middle-inner subsection to flex effectively relative to the outer subsections, while also preventing dirt or seaweeds from accumulating in the cuts.

Response to Arguments
Applicant’s arguments filed 5/09/2022 against the anticipation or obviousness rejection have been considered, but they are rendered moot in view of new ground of rejection.
Further, the arguments against the drawing requirements are not considered persuasive because 37 CFR 1.83(a) requires that every feature specified in the claims must be shown in the drawings.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689. The examiner can normally be reached 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJAY VASUDEVA/Primary Examiner, Art Unit 3617